UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1844



DAVID K. EVERSON; PATRICIA M. EVERSON,

                                               Plaintiffs - Appellants,

          versus


CATHERINE C. EAGLES, Individually and in Her
Official Capacity as Justice of the Superior
Court of Guilford/Rockingham County, North
Carolina,

                                                  Defendant - Appellee.


                               No. 07-1845



DAVID K. EVERSON; PATRICIA M. EVERSON,

                                               Plaintiffs - Appellants,

          versus


PATRICIA TIMMONS-GOODSON, Individually and in
Her Official Capacity as Justice of the
Supreme Court of North Carolina,

                                                  Defendant - Appellee.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00901-JAB; 1:06-cv-00902-JAB)


Submitted:   January 9, 2008                 Decided:   January 16, 2008
Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David K. Everson, Patricia M. Everson, Appellants Pro Se. Grady L.
Balentine, OFFICE OF THE ATTORNEY GENERAL, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           David K. and Patricia M. Everson appeal the district

court’s   orders   granting   Respondents’    motions     to   dismiss   the

Eversons’ 42 U.S.C. §§ 1981 and 1983 (2000) claims.            The district

court found the Eversons’ claims were barred by absolute judicial

immunity, the Eleventh Amendment, the Rooker-Feldman* abstention

doctrine, and because they failed to state a federal claim.              The

Eversons challenge each of the district court’s findings.

           We   have   reviewed   the   record,   the   parties’   informal

briefs, and the district court’s orders and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court. Everson v. Eagles, No. 1:06-cv-00901-JAB (M.D.N.C.

June 4, 2007); Everson v. Goodson, No. 1:06-cv-00902-JAB (M.D.N.C.

June 4, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




     *
      See District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                                  - 3 -